Case 2:20-cv-00581-DBB-JCB Document 50 Filed 03/29/21 PageID.424 Page 1 of 6




                               UNITED STATES DISTRICT COURT

                                       DISTRICT OF UTAH


    KODIAK CAKES, LLC,
                                                        ORDER REGARDING ATTORNEY
                  Plaintiff,                                      FEES

    v.
                                                         Case No. 2:20-cv-00581-DBB-JCB
    JRM NUTRASCIENCES, LLC; MUSCLE
    SPORTS PRODUCTS, LLC; and JASON                         District Judge David Barlow
    MANCUSO,
                                                         Magistrate Judge Jared C. Bennett
                  Defendant.


          On February 8, 2021, the court awarded Plaintiff Kodiak Cakes, LLC (“Kodiak”), as the

prevailing party under Fed. R. Civ. P. 37(a)(5)(A), its reasonable attorney fees and expenses for

having to bring the Motion to Compel against Defendant JRM Nutrasciences, LLC (“JRM”). 1

The court ordered the parties to meet and confer to attempt to agree on the amount of fees and

expenses due to Kodiak. In the event the parties could not agree, Kodiak was instructed to file an

affidavit of fees with the court. The parties could not agree, and Kodiak filed its Affidavit of

Attorney Fees (“Affidavit”) for the court to ascertain the amount owed. 2

          Kodiak claims it is due $2,705.00 for 10.2 hours of attorney time incurred in bring the

Motion to Compel. JRM’s former counsel, Rutan & Tucker, LLC (“Rutan”), filed an objection to




1
    ECF No. 35.

2
    ECF No. 45.
Case 2:20-cv-00581-DBB-JCB Document 50 Filed 03/29/21 PageID.425 Page 2 of 6




the Affidavit. 3 In its objection, Rutan does not oppose the reasonableness of the attorney billing

rates but contends that some of Kodiak’s charges are excessive, unnecessary, or fall outside of

the court’s order.

          Reasonable attorney fees are determined by the lodestar amount. Mares v. Credit Bureau

of Raton, 801 F.2d 1197, 1201 (10th Cir. 1986). The lodestar is calculated by multiplying the

number of hours reasonably expended by a reasonable hourly rate. Hensley v. Eckerhart, 461

U.S. 424, 433 (1983). The court will determine the reasonable hourly rate and number of hours

reasonably expended and then will calculate the lodestar amount in sequential order below.

    I.    REASONABLE HOURLY RATE

          Determining a reasonable billing rate involves an examination of the prevailing market

rates in the relevant legal community for similar services by lawyers of comparable skills,

experience, and reputation. Case v. Unified Sch. Dist. No. 233 Johnson Cty., 157 F.3d 1243,

1256 (10th Cir. 1998). Evidence of rates may be adduced through direct evidence of charges by

lawyers under similar circumstances or by opinion evidence. See e.g., Jones v. Eagle–North Hills

Shopping Ctr., 478 F.Supp.2d 1321, 1326 (E.D. Okla. 2007). Although a district court’s

discretion in exercising judgment regarding the appropriate fee is not limitless, the court enjoys

wide discretion. Case, 157 F.3d at 1256. The fee applicant bears the burden of establishing

entitlement and documenting appropriate hours and hourly rates. Id.

          The court finds that the hourly rates utilized by Kodiak’s attorneys are reasonable.

Kodiak seeks attorneys’ fees for work performed by Chad Derum, Esq., Michael E. Harmond,



3
    ECF No. 48.



                                                   2
Case 2:20-cv-00581-DBB-JCB Document 50 Filed 03/29/21 PageID.426 Page 3 of 6




Esq., and Stephen H. Bean, Esq. Mr. Derum is a partner at Manning Curtis Bradshaw & Bednar,

PLLC (“MCBP”) and charged Kodiak a rate of $350 per hour in this matter; Mr. Harmond is an

associate at MCBP and charged Kodiak a rate of $220 per hour in this matter; and Mr. Bean is a

partner at Legends Law and charged Kodiak a rate of $390 per hour in this matter. Neither JRM

nor Rutan oppose the reasonableness of these rates, and these rates are consistent with the

prevailing market rates in Utah. Blackburn v. United States, No. 218-cv-00116, 2020 WL

1930063, at *2 (D. Utah Apr. 21, 2020) (concluding hourly rate of $350 is commensurate with

the prevailing market rates in Utah).

 II.   REASONABLE NUMBER OF HOURS EXPENDED

       The touchstone in determining the number of hours for which attorneys’ fees should be

calculated is whether the expenditure of time was reasonable. Case, 157 F.3d at 1250. In

determining the reasonableness of hours expended, “the Court considers factors such as the

complexity of the issues raised, the need to review the record and pleadings, and the need to

conduct legal research, in addition to the length of the briefing.” Marrocco v. Hill, 291 F.R.D.

586, 588 (D. Nev. 2013).

       Turning to counsel’s billing entries, the court strikes $1,585 from Kodiak’s requested fee

award. Kodiak seeks to recover a collective 10.2 hours in pursuit of the Motion to Compel: 5.4

hours drafting, editing, and filing the motion; 2 hours preparing for the hearing; and 2.8 hours

attending the hearing. Fed. R. Civ. P. 37(a)(5)(A) allows for fees “incurred in making the motion

[to compel],” and the court limited the scope of compensable fees in this matter to those incurred




                                                 3
Case 2:20-cv-00581-DBB-JCB Document 50 Filed 03/29/21 PageID.427 Page 4 of 6




“drafting, filing, and arguing the motion in court.” 4 The Affidavit sets forth three categories of

time entries: (A) drafting, editing, and filing the motion; (B) preparing for oral argument; and (C)

time spent in the hearing. As shown below, the court reduces the number of claimed hours for

(A) and (C) and entirely excludes the hours for (B).

              A. Hours Spent Drafting, Editing, and Filing

          Kodiak seeks to recover 5.4 hours spent on tasking related to drafting, editing, and filing

the Motion to Compel: .5 by Mr. Derum and 4.9 by Mr. Harmond. Kodiak’s Motion to Compel,

consistent with DUCivR 37-1, was 459 words in length and included copies of the offending

discovery responses as exhibits. The Motion described the timeline of exchanges among the

parties and efforts to resolve the dispute, which necessitated the Motion to Compel; it required

little to no legal research or analysis of caselaw, statutes, or rules. Given the lack of complexity

of the issues, the staffing of both a partner and an associate on drafting, and time spent reviewing

and editing the Motion, the court finds that the hours spent on drafting and revising the Motion

are excessive. Therefore, considering the short-form nature of the Motion and the issues raised,

the court finds a reasonable expenditure of time is 4 hours: .5 hours for Mr. Derum and 3.5 for

Mr. Harmond.

              B. Hours Spent Preparing and Drafting Memorandum for Hearing

          Kodiak seeks to recover 2 hours spent on drafting a memorandum on anticipated issues

for oral argument and tasks to prepare for the hearing. Rutan objects to Kodiak recovering fees

for time spent drafting a hearing memorandum and other hearing preparation as unnecessary and



4
    ECF No. 35.



                                                   4
Case 2:20-cv-00581-DBB-JCB Document 50 Filed 03/29/21 PageID.428 Page 5 of 6




excessive, especially considering the substance and procedural form of Motion. The court agrees,

and adds that to the extent the time expended included document review, it is well established

that time spent reviewing discovery submitted under a document exchange is not compensable

under Rule 37(a). Brigham Young Univ. v. Pfizer, Ind., 262 F.R.D. 637, 648 (D. Utah

2009) (noting that “reasonable expenses do not include review of documents which is necessary

in any document exchange” in awarding costs under Rule 37(a)); DigEcor, Inc. v. E.Digital

Corp., No. 206-CV-437-TS, 2008 WL 803108, at *6 (D. Utah March 22, 2008) (no recovery for

“expenses of review of documents which is necessary in any document exchange” under Rule

37(a)). Moreover, the court’s order of which fees were allowable was limited to “drafting, filing,

and arguing the motion in court.” 5 It did not include preparation for oral argument. Accordingly,

the time is excluded from the recovery award.

              C. Hours Spent Attending the Hearing

          Kodiak seeks to recover 2.8 hours spent attending the hearing: 2 hours 6 by Mr. Derum

and .8 by Mr. Bean. The number of hours requested for hearing attendance is unreasonable for

two reasons. First, Mr. Bean did not participate at the hearing and attended solely in an

observational capacity. Under these circumstances, it is unreasonable to tax JRM and/or Rutan




5
    ECF No. 35.

6
  The February 8, 2021 entry by Mr. Derum records 2 hours spent preparing for the hearing and attending the
hearing. Mr. Derum’s time entry reflects block billing and lack of detail that renders meaningly review of the time
spent on specific tasks impossible. Robinson v. City of Edmond, 160 F.3d 1275, 1284 (10th Cir. 1998) (“The use of
billing practices that camouflage the work a lawyer does naturally and quite correctly raise suspicions about whether
all the work claimed was actually accomplished or whether it was necessary. This concern is particularly important
in a situation where a party is seeking to have his opponent pay for his own lawyer’s work.”). Notwithstanding,
because time spent preparing for the Motion is excluded, the court categorizes the entry solely as time spent
attending hearing and will not attempt to create detail where the claimant does not provide any.



                                                         5
Case 2:20-cv-00581-DBB-JCB Document 50 Filed 03/29/21 PageID.429 Page 6 of 6




with such time for two attorneys. Moreover, observing the hearing of the Motion is outside the

scope of the Order. The same applies for the legal strategy discussions with co-counsel post

hearing. Second, the minutes of the hearing reflect the hearing lasted 34 minutes. Accordingly,

the court finds that only Mr. Derum’s .5 hours spent attending the hearing should be awarded.

III.   CALCULATION

       As established above, the court finds that Kodiak should recover attorneys’ fees for 1

hour for Mr. Derum and 3.5 hours for Mr. Harmond, at hourly rates of $350 and $220,

respectively. As such, the court awards attorneys’ fees in the amount of $1,120.

                                             ORDER

       Accordingly, Kodiak is awarded $1,120.00 in attorneys’ fees and expenses. Payment is to

be made within 30 days from the date of this Order, no later than April 29, 2021.

       DATED this 29th day of March 2021.

                                             BY THE COURT:




                                             JARED C. BENNETT
                                             United States Magistrate Judge




                                                6
